Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-22 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Krehbiel et al. (US. 6,206,728 B1) teaches “a system (10) for providing an electrical ground connection for a circuit assembly (Fig. 3) (Col 1, Line 24-27, The connector shield typically is grounded to a shield of the complementary mating connector shield enclosure or to ground traces on a printed circuit board.), 
the system (10) comprising: 
a housing (12) for the circuit assembly (Fig. 3), the housing (12) having an electrically conductive fixation member (18) configured for attachment to an electrically conductive element outside the housing (12); and 
an electrically conductive feature (62) (Col 4, line 18-20, Ground pins 68 of shield 62 also are shown projecting sequentially through holes 60 in flat flexible circuits 56 and then into holes 46b in the printed circuit board) configured for attachment to the circuit assembly (Fig. 3) , the electrically conductive feature (62) comprising a flexible contact terminal (70) configured to contact the electrically conductive fixation member (18) inside the housing (12); wherein attachment of the electrically conductive fixation member (18) to the electrically conductive element outside the housing (12) enables an electrical ground connection for the circuit assembly (Fig. 3) (Col 1, Line 24-27, The  Ground pins 68 of shield 62 also are shown projecting sequentially through holes 60 in flat flexible circuits 56 and then into holes 46b in the printed circuit board) comprising the flexible contact terminal (70).”
Krehbiel et al. (US. 6,206,728 B1) does not teach “wherein the electrically conductive fixation member comprises a first portion configured to extend inside the housing, the first portion having a flat head, and wherein the flexible contact terminal of the electrically conductive feature comprises a flat surface configured to contact the flat head of the electrically conductive fixation member.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-4, 6-8 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 9 Krehbiel et al. (US. 6,206,728 B1) teaches “A system for providing an electrical ground connection for a circuit assembly, the system comprising: 
an electrically conductive feature configured for attachment to the circuit assembly, the electrically conductive feature comprising a flexible contact terminal configured to contact the first portion of the electrically conductive fixation member ”(System 10, circuit assembly fig. 3, electrically conductive feature 62, flexible contact terminal 70, and conductive fixation member 18)
Krehbiel et al. (US. 6,206,728 B1) does not teach “an electrically conductive fixation member having a first portion configured to extend inside a housing for the circuit assembly and a second portion configured to extend outside the housing, the second portion further configured for attachment to an electrically conductive element.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 9, these limitations, in combination with remaining limitations of claim 9, are neither taught nor suggested by the prior art of record, therefore claim 9 is allowable.
Claims 10-16 are dependent on claim 9 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 17 Krehbiel et al. (US. 6,206,728 B1) teaches “A method for providing an electrical ground connection for a circuit assembly, 13LEAR20339PUS20339-USA-0wherein the circuit assembly has an electrically conductive feature attached thereto, the electrically conductive feature comprising a flexible contact terminal configured to contact the first portion of the electrically conductive fixation member configured to extend inside the housing.” 
Krehbiel et al. (US. 6,206,728 B1) does not teach “the method comprising: installing the circuit assembly inside a housing including an electrically conductive fixation member having a first portion configured to extend inside the housing and a second portion configured to extend outside the housing for attachment to an electrically conductive element.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 17, these limitations, in combination with remaining limitations of claim 17, are neither taught nor suggested by the prior art of record, therefore claim 17 is allowable.
Claims 18-20 are dependent on claim 17 and are therefore allowable for the same reasons. 	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 21 Krehbiel et al. (US. 6,206,728 B1) teaches “A system for providing an electrical ground connection for a circuit assembly, the system comprising: a housing for the circuit assembly, the housing having an electrically conductive fixation member configured for attachment to an electrically conductive element outside the housing; and an electrically conductive feature configured for attachment to the circuit assembly, the electrically conductive feature comprising a flexible contact terminal configured to contact the electrically conductive fixation member inside the housing; 5Serial No. 16/906,692Atty. Dkt. No. LEAR20339PUS Reply to Office Action of December 3, 2021 wherein attachment of the electrically conductive fixation member to the electrically conductive 
Krehbiel et al. (US. 6,206,728 B1) does not teach “wherein the circuit assembly and the housing comprise a module for a battery monitoring system, the electrically conductive feature further comprises an electromagnetic interference shield for an electrical connector configured for attachment to the circuit assembly, and the electrically conductive element comprises a cover for a high-voltage battery.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 21, these limitations, in combination with remaining limitations of claim 21, are neither taught nor suggested by the prior art of record, therefore claim 21 is allowable.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 22 Krehbiel et al. (US. 6,206,728 B1) teaches “A system for providing an electrical ground connection for a circuit assembly, the system comprising: a housing for the circuit assembly, and an electrically conductive feature configured for attachment to the circuit assembly, the electrically conductive feature comprising a flexible contact terminal configured to contact the first portion of the electrically conductive fixation member inside the housing; wherein attachment of the second portion of the electrically conductive fixation member to the electrically conductive element outside the housing enables an electrical ground connection for the circuit assembly via the electrically 
Krehbiel et al. (US. 6,206,728 B1) does not teach “the housing having an electrically conductive fixation member comprising a first portion configured to extend inside the housing for the circuit assembly and a second portion configured to extend outside the housing for attachment to an electrically conductive element outside the housing.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 22, these limitations, in combination with remaining limitations of claim 22, are neither taught nor suggested by the prior art of record, therefore claim 22 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831